                                                                                     USDC SDNY
                                                                                     DOCUMENT
UNITED STATES DISTRICT COURT
                                                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                     DOC #:
    MUHARREM BALKANLI,                                                               DATE FILED: 7/9/2021

                                     Plaintiff,

                              -against-

    STEPHEN KNATZ; BEKIM DUSHAJ;
    CARMEN DIMARTINO; LIN_Z AUTO
    SERVICES INC.; LOUI MONICO; ABC                                                     21-CV-5866 (GHW)
    TOWING; SOUTH HACKENSACK POLICE
                                                                                      TRANSFER ORDER
    DEPARTMENT; EDGEWATER POLICE
    DEPARTMENT; MUNICIPALITY OF SOUTH
    HACKENSACK, OF BERGEN COUNTY;
    MUNICIPALITY OF EDGEWATER, OF
    BERGEN COUNTY; AND; THE STATE OF
    NEW JERSEY,

                                     Defendants.

GREGORY H. WOODS, United States District Judge:

            Plaintiff, who resides in Woodside (Queens County), New York, filed this pro se action as a

purported miscellaneous case. 1 The Court discerned that Plaintiff asserts claims for trespass,

forgery, and breach of contract, and by order dated July 7, 2021, held that Plaintiff ’s complaint does

not fit any of the listed categories of miscellaneous matters. ECF No. 1. The Court therefore

directed the Clerk of Court to open Plaintiff ’s action as a new civil action. 2 Id. The Clerk of Court

opened the action as a new civil action and assigned docket number 21-CV-5866. For the following

reasons, this action is transferred to the United States District Court for the District of New Jersey.

                                                       DISCUSSION

            Under the general venue provision, a civil action may be brought in:



1   Plaintiff paid the $49.00 filing fee required to bring a miscellaneous action in this Court.
2 To proceed with a civil action in this Court, a plaintiff must either pay $402.00 in fees – a $350.00 filing fee plus a
$52.00 administrative fee – or, to request authorization to proceed without prepayment of fees, that is, in forma pauperis
(“IFP”) submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.
         (1) a judicial district in which any defendant resides, if all defendants are residents of
         the State in which the district is located; (2) a judicial district in which a substantial part
         of the events or omissions giving rise to the claim occurred . . . ; or (3) if there is no
         district in which an action may otherwise be brought as provided in this section, any
         judicial district in which any defendant is subject to the court’s personal jurisdiction
         with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the person

is domiciled. 28 U.S.C. § 1391(c)(1). A defendant corporation generally resides “in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the civil

action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial district, a

defendant corporation generally “shall be deemed to reside in any district in that State within which

its contacts would be sufficient to subject it to personal jurisdiction if that district were a separate

State.” 28 U.S.C. § 1391(d). 3

         Plaintiff ’s complaint is not the model of clarity. It is therefore unclear where the events

giving rise to his claims occurred, but Plaintiff lists addresses for Defendants in New Jersey. Because

Plaintiff does not allege that Defendants reside in this District or that a substantial part of the

events or omissions underlying his claim arose in this District, venue does not appear to be proper in

this District under § 1391(b)(1) or (2).

         Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District

courts have broad discretion in making determinations of convenience under Section 1404(a) and

notions of convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y.

2013) (“Courts have an independent institutional concern to see to it that the burdens of litigation


3In a state with multiple districts, if there is no such district, “the corporation shall be deemed to reside in the district
within which it has the most significant contacts.” 28 U.S.C. § 1391(d).

                                                               2
that is unrelated to the forum that a party chooses are not imposed unreasonably on jurors and

judges who have enough to do in determining cases that are appropriately before them. The power

of district courts to transfer cases under Section 1404(a) sua sponte therefore is well established.”

(quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y.

Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that

“broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors: (1) the

convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative facts; (4) the

availability of process to compel the attendance of the unwilling witnesses; (5) the location of

relevant documents and the relative ease of access to sources of proof; (6) the relative means of the

parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded to the plaintiff ’s

choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the totality of

circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see also N.Y. Marine and

Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (setting forth similar factors).

A plaintiff ’s choice of forum is accorded less deference where plaintiff does not reside in the

chosen forum and the operative events did not occur there. See Iragorri v. United Tech. Corp., 274 F.3d

65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events most

likely occurred in the state of New Jersey, where all the Defendants are located. The State of New

Jersey falls within the District of New Jersey. See 28 U.S.C. § 110. Venue is therefore proper in the

District of New Jersey. See 28 U.S.C. § 1391(b). Based on the totality of the circumstances, the

Court concludes that it is in the interest of justice to transfer this action to the United States District

Court for the District of New Jersey. 28 U.S.C. § 1404(a).




                                                     3
                                            CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court for

the District of New Jersey. The Clerk of Court is further directed to mail a copy of this order to

Plaintiff and note service on the docket. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when

he seeks review of a nonfrivolous issue).

         SO ORDERED.

Dated:     July 9, 2021
           New York, New York

                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    4
